PER CURIAM.
Appellant has been the recipient of at least three life sentences. Appeal number 74-570 is in cause number 72-2957 of the circuit court. It is from a denial of a motion filed pursuant to Cr.P.R. 3.850.
Appellant pleaded guilty to an information charging robbery. He was sentenced to life with the sentence to run concurrently with the sentence in cause number 71-10626-A in the same court. One year later, he filed a motion pursuant to Cr.P.R. 3.850. The thrust of this motion was that he was so ill at the time of the entry of his guilty plea that he did not make an intelligent decision and that his incompetent counsel coerced him into the entry of that plea. The motion was denied.
Thereafter, a second motion was filed addressed to the same conviction. The allegations were expanded a bit but were essentially the same. After the denial of the second motion, this appeal was filed. Our review of the record convinces us that it was properly denied upon the basis of the rule stated in Lawson v. State, Fla.1970, 231 So.2d 205 at 207.
Appeal 74-690 is from the denial of a motion directed to appellant’s guilty pleas in cases numbered 71-10626-A, 71-10681, 71-10682-A, 71-10719-A, 71-10718 and 72-303. In each of these cases, the appellant received a life sentence to run concurrently with sentences already imposed. The record shows a motion upon the same grounds as those discussed above, filed January 18, 1973, and denied February 2, 1973. It shows a second repetitive motion filed April 17, 1974, and denied April 25, 1974. This appeal is from the denial of April 25, 1974. The denial is affirmed upon the ground that it is a repetitive motion concerning matters previously considered by the trial court.
Affirmed.